Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/791,811, filed 2/14/2020.
Claims 1-20 are pending and examined.

Drawings
The drawings are objected to because reference line 402 is not pointing to the vertex as designated by central region 404(see para. 0033] and Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claim 9 is objected to because of the following informalities:  in line 5, “,” should be inserted after “substrate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, line 2, “the at least one second projection” has no antecedent basis since “a second projection” was set forth in claim 2.  By changing the phrase to “the second projection” the rejection would be overcome.
In claim 5, lines 1-2, “the at least one second projection” has no antecedent basis since “a second projection” was set forth in claim 2.  By changing the phrase to “the second projection” the rejection would be overcome.

In claim 8, it is not clear how there is a second interlock section is positioned on the substrate in negative mirror symmetry when the disclosure(specifically Fig. 5) sets forth a second end fitting with a substrate with a second interlock thereon.
In claim 8, line 2, “the at least one second interlock section” has no antecedent basis since “a second interlock section” was set forth in line 1.  By changing the phrase to “the second interlock section” the rejection would be overcome.
In claim 11, line 2, “the at least one second projection” has no antecedent basis since “a second projection” was set forth in claim 10.  By changing the phrase to “the second projection” the rejection would be overcome.
In claim 13, line 2, “the at least one second projection” has no antecedent basis since “a second projection” was set forth in claim 10.  By changing the phrase to “the second projection” the rejection would be overcome.
In claim 14, line 3, it is not clear how the fittings have a recess since nothing is recessed adjacent the protrusion.  Also, it is not clear how the recess is defined by the first and second edges of the first projections when in the disclosure only the hypotenuse defines the “recess” or area next to the protrusion.
In claim 16, it is not clear how there is a second interlock section is positioned on the substrate in negative mirror symmetry when the disclosure(specifically Fig. 5) sets forth a second end fitting with a substrate with a second interlock thereon.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Custer Liskey(3,420,012; cited on PTO 892)
Regarding claims 1 and 9, Liskey discloses a structural support member end fitting system comprising: 
a first end fitting(50) and a second end fitting(50) for a structural support member(20, 40), the first and the second end fitting each comprising: 
a substrate(54) having a first substantially planar surface(see Figs. 3 and 5); and a first interlock section on the substrate wherein the first interlock section includes a first projection(58, the element projects from the substrate and meets the claim limitation, 
Regarding claims 2 and 10, Liskey discloses the end fitting as recited in claim 1, further comprising: a second projection in the first interlock section projecting from the first substantially planar surface(see Fig. 3).
Regarding claims 3 and 11, Liskey discloses the end fitting as recited in claim 2, wherein the first projection includes a first hypotenuse and the second projection includes a second hypotenuse, the first hypotenuse being ninety degrees apart from the second hypotenuse about a center of the first substantially planer surface.
Regarding claims 4 and 12, Liskey discloses the end fitting as recited in claim 3, wherein the first interlock section includes a third projection having a third hypotenuse and a fourth projection having a fourth hypotenuse, the third hypotenuse being one hundred and eighty degrees apart from the first hypotenuse and the fourth hypotenuse being two hundred and seventy degrees apart from the first hypotenuse.
Regarding claims 5 and 13, Liskey discloses the end fitting as recited in claim 2, wherein each of the first projection and the second projection includes a center vertex at a central region of the first interlock section.
Regarding claims 6 and 14, Liskey discloses, as best understood, the end fitting as recited in claim 1, further comprising: at least one recess defined by the first edge and the second edge(the recess is considered the area within the protrusions, see Fig. 3; the recess is also considered the area between the protrusions and the substrate, 
Regarding claims 7 and 15, Liskey discloses the end fitting as recited in claim 6, wherein the first substantially planar surface at least partially defines a base of the at least one recess(see Figs. 4 and 6) .
Regarding claim 17, Liskey discloses the structural support member end fitting system as recited in claim 9, wherein the first end fitting(50) is configured to connect to the second end fitting in any of four positions, wherein each of the four positions is ninety degrees apart from an adjoining position.

Claims 1-5, 8-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Repaskey(U.S. Pat. Appl. Publ. 2008/0105172; cited on PTO 892).
Claim(s) 8 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Repaskey.
Regarding claims 1 and 9, Repaskey discloses a structural support member end fitting system comprising: 
a first end fitting(28) and a second end fitting(28) for a structural support member(see Fig. 2), the first and the second end fitting each comprising: 
a substrate(28) having a first substantially planar surface(34 or top surface of 28, see Figs. 2 and 3); and a first interlock section(one portion 34) on the substrate wherein the first interlock section includes a first projection(36, see Fig. 2) projecting from the first substantially planar surface and defined at least partially by a first edge, a second 
Regarding claims 2 and 10, Repaskey discloses the end fitting as recited in claim 1, further comprising: a second projection(another portion 3 in the first interlock section projecting from the first substantially planar surface(see Fig. 3).
Regarding claims 3 and 11, Repaskey discloses the end fitting as recited in claim 2, wherein the first projection includes a first hypotenuse and the second projection includes a second hypotenuse, the first hypotenuse being ninety degrees apart from the second hypotenuse about a center of the first substantially planer surface(see Fig. 1).
Regarding claims 4 and 12, Repaskey discloses the end fitting as recited in claim 3, wherein the first interlock section includes a third projection(another portion 34) having a third hypotenuse and a fourth projection(another portion 34) having a fourth hypotenuse, the third hypotenuse being one hundred and eighty degrees apart from the first hypotenuse and the fourth hypotenuse being two hundred and seventy degrees apart from the first hypotenuse.
Regarding claims 5 and 13, Repaskey discloses the end fitting as recited in claim 2, wherein each of the first projection and the second projection includes a center vertex at a central region of the first interlock section.
Regarding claims 8 and 16, Repaskey discloses the end fitting as recited in claim 1, further comprising a second interlock section(second element 36, see para. [0022]), the at least one second interlock section being positioned on the substrate in negative mirror symmetry with the first interlock section.  The sections being positioned in 

Regarding claim 17, Repaskey discloses the structural support member end fitting system as recited in claim 9, wherein the first end fitting( is configured to connect to the second end fitting in any of four positions, wherein each of the four positions is ninety degrees apart from an adjoining position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Or in the alternative, 
Claims 8 and 16 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Repaskey.
Repaskey discloses the end fittings of claims 1 and 9, but lacks the specific use of multiple interlock sections.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the end fittings of Repaskey with multiple interlock sections(36) given the intended use of the fitting and the specific design requirements thereof.  The sections being positioned in negative mirror symmetry would 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liskey and Repaskey.
Liskey and Repaskey disclose the end fittings of claims 1 and 9, wherein the end fittings are useable with adjacent end fittings either alone or via panels.
The specific placement of the end fittings with respect to one another is a feature considered best determined by a skilled artisan given the intended use of the fitting and the design requirements thereof.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Norsworthy(3,318,057; cited on PTO 892) discloses an end fitting(see Fig. 3) having triangular projections extending from a base surface(bottom of element 86m see Fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/